Hemphill, Ch. J.
As no statement of facts has been sent up with the record, the judgment must be presumed to be correct, and must be sustained. Some of the charges of the Court,1 it is true, are utterly erroneous and subversive of the law of' the land, as repeatedly declared by this Court, but there were substantial grounds of defence, as pleaded, and if these or any of them were supported by evidence, the jury were authorized to find their verdict. Without a statement of facts we have-no evidence that the note sued upon was adduced in evidence, or that there was any proof which would have entitled the plaintiff to judgment.
Judgment affirmed.